[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL RULING ON THE DEFENDANT'S MOTION TO MODIFY ALIMONY AND CHILD SUPPORT
On July 6, 1999, the court on the record entered orders regarding the defendant Dennis Guaglionone's motion to modify alimony and child support. This order supplements the order issued on July 6, 1999. In regard to the motion to modify alimony, this motion was denied without prejudice on the present record because the order requiring the defendant to pay alimony has been stayed pending appeal. This stay, however, did not apply to the defendant's obligation to pay $25 per week to satisfy an alimony arrearage. See Order dated November 9, 1998 (#301). The motion to modify alimony as to this arrearage payment is granted and the defendant's obligation to make payment on the alimony arrearage is hereby stayed until further order of the court.
The motion to modify child support was granted. The evidence CT Page 9232 established a substantial change in the defendant's income and the amount of child support indicated under the child support guidelines as a result of the defendant's termination from his employment. The court indicated that the modified child support obligation would be $113 per week under the child support guidelines. Further review of the guidelines indicates that with the plaintiff's net income of $447 per week and the defendant's net income of $309 per week, the defendant's share of the support under the guidelines is $135 for three children. (the $113 per week under the guidelines is associated with two children).
Therefore, the court's order granting the defendant's motion to modify child support is hereby modified sua sponte and the defendant is ordered to pay to the plaintiff $135 per week for child support commencing the week of July 11, 1999.
There is a child support arrearage of $5,400. As explained by the court in its decision on the plaintiff's motion to hold the defendant in contempt for failing to pay child support, this court's order granting the motion to modify shall not be applied retroactively. See generally C.G.S. Sec. 46b-86 (a). Pursuant to the child support arrearage guidelines, the defendant shall pay $27 per week to satisfy this arrearage.
In summary, the court rules as follows: 1) the motion to modify alimony regarding the defendant's obligation to make current alimony payments is denied without prejudice, but granted as to the defendant's obligation to make payments on the alimony arrearage and the defendant's obligation to make payment on the alimony arrearage is stayed until further order of the court; 2) the motion to modify child support is granted, and beginning the week of July 11, 1999, the defendant shall pay to the plaintiff $135 per week for current child support and $27 per week against a child support arrearage of $5,400, for a total weekly payment of $162; and 3) the matter is continued to August 9, 1999 at 10:00 a.m. for monitoring at which time the defendant's employment status and support obligations shall be reviewed.
So ordered July 13, 1999.
Stevens, J.